NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 19a0637n.06

                                       Case No. 19-3234

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                FILED
                                                                          Dec 27, 2019
GENARO BERNARDINO MURILLO,                           )                DEBORAH S. HUNT, Clerk
                                                     )
       Petitioner,                                   )
                                                     )        ON PETITION FOR REVIEW
v.                                                   )        FROM THE UNITED STATES
                                                     )        BOARD OF IMMIGRATION
WILLIAM P. BARR, Attorney General                    )        APPEALS
                                                     )
       Respondent.                                   )                             OPINION



BEFORE:        COLE, Chief Judge; SILER and MURPHY, Circuit Judges.

       COLE, Chief Judge. Genaro Bernardino Murillo (“Bernardino”) seeks review of an order

from the Board of Immigration Appeals (“BIA”) denying his application for cancellation of

removal.   Congress, however, has severely restricted our ability to review orders denying

cancellation of removal. Our limited jurisdiction means that in this case we have no ability to

review Bernardino’s unexhausted due-process claim, and his other claims for relief—regardless of

their merit—are futile. Accordingly, we dismiss the petition in part for lack of jurisdiction and

otherwise deny the petition.

                                               I.

       Bernardino is a native of Mexico. He first entered the United States without authorization

in 1995. In 1998, he went back to Mexico for about two months. Upon his return to the United
Case No. 19-3234, Bernardino Murillo v. Barr


States, he attempted to gain entry with a fake birth certificate but was turned away and returned to

Mexico following expedited removal proceedings. The next day Bernardino crossed the border

without authorization and has since remained in the United States. In the last two decades, he has

purchased a house with his wife in New Carlisle, Ohio; started his own business; and raised a

family, including five biological children and three adopted children. All eight of his children are

United States citizens.

       In December 2009, the Department of Homeland Security initiated removal proceedings

against Bernardino by issuing a Notice to Appear. Bernardino made an appearance in the

immigration court in Cleveland, conceded removability, and applied for cancellation of removal

under Section 240A of the Immigration and Nationality Act (“INA”). He provided over four

hundred pages of documents in support of his application.

       On May 21, 2012, Bernardino testified at an individual hearing before an Immigration

Judge (“IJ”). Following the 2012 hearing, more than five years passed without a decision on

Bernardino’s application. In the interim, the original IJ retired, and a new IJ took over the case.

On September 29, 2017, the new IJ issued a decision and order denying Bernardino’s application

for cancellation of removal. Based solely on a review of the record and without holding a new

hearing, the new IJ determined that Bernardino lacked credibility “due to inconsistencies between

his application and his testimony” five years prior. (IJ Decision, AR 91.) The IJ moreover

concluded that even if Bernardino were credible, his application would still be denied because he

had failed to establish “good moral character,” had not demonstrated “exceptional and extremely

unusual hardship,” and, in any event, did not qualify for cancellation of removal “as a matter of

discretion.” (IJ Decision, AR 92–95.)




                                               -2-
Case No. 19-3234, Bernardino Murillo v. Barr


       Bernardino appealed the IJ’s decision to the BIA on several grounds. Most relevant here,

Bernardino averred that his right to due process was violated because the IJ did not consider the

entire record. Specifically, Bernardino argued to the BIA that because the IJ’s decision did not

reference his written closing statement, “the Immigration Judge, who[] was not sitting on the bench

at the time of the May 21, 201[2] hearing, rendered a decision without considering the entire record

of proceedings.” (BIA Br., AR 25.) Bernardino also argued that the IJ’s credibility finding was

unsupported by substantial evidence; the IJ incorrectly applied the law with respect to the hardship

factor; the IJ clearly erred in rendering a negative moral-character determination, including

considering events that occurred outside of the relevant statutory period; and the IJ abused his

discretion in deciding that Bernardino’s case did not warrant favorable discretion.

       On March 8, 2019, the BIA issued a decision and order affirming the IJ’s decision. The

BIA concluded that there was “support in the record” for the IJ’s credibility finding. (BIA

Decision, AR 3.) Likewise, the BIA found support for the IJ’s moral-character determination

because Bernardino “did not testify with candor to the court” at the 2012 hearing. (BIA Decision,

AR 4.) The BIA did not address the hardship factor, but it did determine that “even assuming

[Bernardino] were otherwise eligible, he has not demonstrated that he warrants the relief of

cancellation of removal as a matter of discretion.” (Id.) Finally, the BIA reviewed Bernardino’s

due-process argument de novo and concluded that he had “received a full and fair hearing” and

had not “established a violation of due process or prejudice from the alleged violation.” (BIA

Decision, AR 5.) The BIA accordingly dismissed the appeal.

       On March 26, 2019, Bernardino filed a timely petition in this court for review of the BIA’s

order. His petition raises three challenges: (1) his right to due process was violated because the IJ

made a decision, including an adverse credibility determination, without observing Bernardino’s



                                                -3-
Case No. 19-3234, Bernardino Murillo v. Barr


testimony first-hand and without holding a new hearing; (2) the BIA and IJ erroneously relied on

incidents outside of the relevant ten-year statutory period for determining good moral character;

and (3) the IJ incorrectly applied the standards for determining whether “exceptional and extremely

unusual hardship” exists.

                                                II.

       Bernardino seeks relief under Section 240A of the INA, codified at 8 U.S.C. § 1229b(b)(1).

This provision gives the Attorney General the discretion to cancel the removal of a nonpermanent

resident if four criteria are met: (1) the person “has been physically present in the United States

for a continuous period of not less than 10 years” immediately prior to applying for cancellation

of removal; (2) the person “has been a person of good moral character during such period”; (3) the

person has not committed a disqualifying crime; and (4) the person “establishes that removal

would result in exceptional and extremely unusual hardship” to a “spouse, parent, or child” who

is a United States citizen or lawful permanent resident. 8 U.S.C. § 1229b(b)(1). Even if these

requirements are satisfied, cancellation of removal is discretionary. Montanez-Gonzalez v. Holder,

780 F.3d 720, 722 (6th Cir. 2015).

       Section 242 of the INA, codified at 8 U.S.C. § 1252, provides for “[j]udicial review of a

final order of removal.” 8 U.S.C. § 1252(a)(1). Generally, “no court shall have jurisdiction to

review any judgment regarding the granting of relief under section . . . 1229b.”                 Id.

§ 1252(a)(2)(B)(i). But the statute makes an exception for “constitutional claims or questions of

law raised upon a petition for review.” Id. § 1252(a)(2)(D). Even for constitutional and legal

claims, though, there is an exhaustion requirement: “A court may review a final order of removal

only if the alien has exhausted all administrative remedies available to the alien as of right.” Id.

§ 1252(d)(1).



                                               -4-
Case No. 19-3234, Bernardino Murillo v. Barr


                                                A.

       Bernardino’s first argument is that his right to due process was violated because the new

IJ did not see or hear Bernardino’s testimony first-hand and made a decision, including an adverse

credibility determination, on a cold record.      The government argues that we do not have

jurisdiction to review this argument because Bernardino did not raise it to the BIA and therefore

has failed to meet the exhaustion requirement of 8 U.S.C. § 1252(d)(1).

       It is well established that, under 8 U.S.C. § 1252(d)(1), we “may review only those claims

‘properly presented to the BIA and considered on their merits.’” Tomaszczuk v. Whitaker, 909
F.3d 159, 167 (6th Cir. 2018) (quoting Ramani v. Ashcroft, 378 F.3d 554, 560 (6th Cir. 2004)).

Even though “the BIA lacks authority to review constitutional challenges,” a petitioner nonetheless

“must raise correctable procedural errors to the BIA” before we can consider the merits of any

such claim. Sterkaj v. Gonzales, 439 F.3d 273, 279 (6th Cir. 2006). Here, the question is whether

Bernardino’s due-process claim satisfies this exhaustion requirement, even though—as both

parties agree—it is different from the due-process claim that he raised before the BIA.

Bernardino’s contention before the BIA was that his right to due process was violated because the

IJ failed to consider certain parts of his testimony, namely his closing statement; by contrast, his

contention here is that his right to due process was violated because the IJ was not present to see

and hear his testimony first-hand and did not hold a new hearing before rendering a decision.

       Bernardino argues for lenient application of the exhaustion requirement. He points out that

this court has previously determined an issue to be exhausted even when it is not a carbon copy of

the issue argued to the BIA. See Lizhi Shi v. Sessions, 751 F. App’x 684, 687 (6th Cir. 2018)

(“Although Shi’s briefing regarding the IJ’s credibility determination to the BIA is not carbon

copied in this instant appeal, the issue was reasonably developed in the briefing and considered by

the BIA.”). And Bernardino’s brief to the BIA did make reference to the fact that the IJ who
                                               -5-
Case No. 19-3234, Bernardino Murillo v. Barr


rendered the decision “was not sitting on the bench at the time of the May 21, 201[2] hearing.”

(BIA Br., AR 25.)

       One passing reference made while asserting an entirely different argument, however, does

not make an issue “reasonably developed” for purposes of exhaustion under 8 U.S.C. § 1252(d)(1).

See Lizhi Shi, 751 F. App’x at 687. Bernardino’s argument below—and the argument that the BIA

considered—was that “the Immigration Judge did not provide a full and fair hearing because he

did not fully consider the record of proceedings.” (BIA Decision, AR 5.) Bernardino’s argument

here is that the IJ did not see or hear the evidence first-hand. Additionally, Bernardino’s argument

presents a “correctable procedural error,” since the BIA could have remedied the problem by

ordering the IJ to hold a new hearing, and thus, Bernardino was required to raise his argument to

the BIA. See Sterkaj, 439 F.3d at 279.

       At oral argument, Bernardino—relying on a recent concurring opinion—suggested that we

may overlook his failure to exhaust on the ground that the exhaustion requirement is not

jurisdictional. See Saleh v. Barr, —F. App’x—, 2019 WL 6770008, at *9–11 (6th Cir. Dec. 12,

2019) (Murphy, J., concurring) (questioning the jurisdictional nature of the exhaustion rule in

§ 1252(d)(1)). But even that concurring opinion leaves no doubt that we must enforce the

mandatory exhaustion rule in § 1252(d)(1) when a party properly invokes it. Id. at *11. The

government has done so here. In any event, we are bound by our precedents holding that a

petitioner must exhaust a due-process claim when, as here, it involves a “correctable procedural

error.” See Sterkaj, 439 F.3d at 279 (“Although an alien’s due process challenge generally does

not require exhaustion (the BIA lacks authority to review constitutional challenges), the alien must

raise correctable procedural errors to the BIA.”); cf. Bartlett v. Bowen, 816 F.2d 695, 701–02 (D.C.




                                               -6-
Case No. 19-3234, Bernardino Murillo v. Barr


Cir. 1987) (holding that the Medicare Act’s administrative exhaustion requirement did not bar the

court from considering a constitutional challenge to the Act itself).

       In short, because Bernardino failed to exhaust his administrative remedies, we lack

jurisdiction to review his due-process claim. See 8 U.S.C. § 1252(d)(1); see also Tomaszczuk, 909
F.3d at 167; Sterkaj, 439 F.3d at 279.

                                                 B.

       Bernardino’s two other challenges concern the BIA’s and IJ’s moral-character and hardship

determinations. In other words, they concern the BIA’s and IJ’s assessment of whether Bernardino

is statutorily eligible for cancellation of removal. Even if an applicant meets all of the statutory

requirements, however, the applicant may still be denied relief if the IJ decides a favorable exercise

of discretion is not warranted. Montanez-Gonzalez, 780 F.3d at 722. Here, the IJ exercised his

discretion, balanced the equities, and determined that Bernardino “d[id] not qualify for

cancellation of removal as a matter of discretion.” (IJ Decision, AR 95.) The BIA likewise

balanced the equities and concluded that “even assuming [Bernardino] were otherwise eligible, he

has not demonstrated that he warrants the relief of cancellation of removal as a matter of

discretion.” (BIA Decision, AR 4.) Absent a constitutional issue or question of law, we have no

jurisdiction to review that discretionary decision. See 8 U.S.C. § 1252(a)(2)(B)(i); Aburto-Rocha

v. Mukasey, 535 F.3d 500, 502 (6th Cir. 2008).           Bernardino has not identified a legal or

constitutional issue underlying the BIA’s exercise of its discretion. Thus, even if we were to

conclude that Bernardino’s arguments regarding moral character and hardship had merit, we would

have no authority to disturb the BIA’s discretionary denial of relief, and the outcome of

Bernardino’s case would not change.         We accordingly decline to opine on the merits of

Bernardino’s arguments. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

courts and agencies are not required to make findings on issues the decision of which is
                                                -7-
Case No. 19-3234, Bernardino Murillo v. Barr


unnecessary to the results they reach.”); Zamudio v. Holder, 490 F. App’x 704, 706 (6th Cir. 2012)

(declining to rule on the petitioner’s arguments regarding the statutory requirements for

cancellation of removal, because the court had no grounds to set aside the BIA’s discretionary

denial of relief).

                                               III.

        For the reasons above, Bernardino’s petition is dismissed in part for lack of jurisdiction

and otherwise denied.




                                               -8-